1
2
3
4
5
6
7
8                       UNITED STATES DISTRICT COURT
9                     CENTRAL DISTRICT OF CALIFORNIA
10                           SOUTHERN DIVISION
11
12
13
     SECURITIES AND EXCHANGE           Case No. 8:17-cv-01156-AG (DFMx)
14   COMMISSION,
                                       FINAL JUDGMENT AS TO
15             Plaintiff,              MITCHELL B. DOW
16
         vs.
17
     CAROL J. WAYLAND, JOHN C.
18   MUELLER, KENTUCKY-
     TENNESSEE 50 WELLS/400 BBLPD
19   BLOCK, LIMITED PARTNERSHIP,
20   HP OPERATIONS, LLC, C.A.R.
     LEASING, LLC, MITCHELL B.
21   DOW, BARRY LISS, AND STEVE G.
     BLASKO,
22
               Defendants.
23
24
25
26
27
28
1          This matter came before the Court upon Plaintiff Securities and Exchange
2    Commission’s (“SEC”) Motion for Summary Judgment against defendants Kentucky-
3    Tennessee 50 Wells/400 BBLPD Block, Limited Partnership, HP Operations, LLC,
4    C.A.R. Leasing, LLC, Carol J. Wayland, Mitchell B. Dow, Barry Liss, and Steve G.
5    Blasko, made pursuant to Federal Rule of Civil Procedure 56. The Court having
6    considered the memoranda and evidence filed by the parties, and all other argument
7    and evidence presented to it, and good cause appearing therefor, granted the SEC’s
8    Motion on April 8, 2019.
9          On April 18, 2019, the SEC submitted a Supplemental Memorandum of Points
10   and Authorities in support of its motion for permanent injunctions and civil penalties.
11   The Court having considered the memoranda and evidence submitted by the SEC,
12   and all other argument and evidence presented to it, and good cause appearing
13   therefor, grants the SEC’s Motion and enters this Final Judgment as to Mitchell B.
14   Dow (“Defendant”).
15                                                I.
16         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
17   Defendant is permanently restrained and enjoined from violating Section 5 of the
18   Securities Act of 1933 [15 U.S.C. § 77e] (“Securities Act”) by, directly or indirectly,
19   in the absence of any applicable exemption:
20         (a)    Unless a registration statement is in effect as to a security, making use of
21                any means or instruments of transportation or communication in
22                interstate commerce or of the mails to sell such security through the use
23                or medium of any prospectus or otherwise;
24         (b)    Unless a registration statement is in effect as to a security, carrying or
25                causing to be carried through the mails or in interstate commerce, by any
26                means or instruments of transportation, any such security for the purpose
27                of sale or for delivery after sale; or
28         (c)    Making use of any means or instruments of transportation or

                                                       1
1                 communication in interstate commerce or of the mails to offer to sell or
2                 offer to buy through the use or medium of any prospectus or otherwise
3                 any security, unless a registration statement has been filed with the
4                 Commission as to such security, or while the registration statement is the
5                 subject of a refusal order or stop order or (prior to the effective date of
6                 the registration statement) any public proceeding or examination under
7                 Section 8 of the Securities Act [15 U.S.C. § 77h].
8          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
9    provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
10   binds the following who receive actual notice of this Final Judgment by personal
11   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
12   attorneys; and (b) other persons in active concert or participation with Defendant or
13   with anyone described in (a).
14                                              II.
15         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED that
16   Defendant is permanently restrained and enjoined from violating Section 15(a) of the
17   Exchange Act [15 U.S.C. § 78o(a)] (“Exchange Act”), in connection with the
18   purchase or sale of a security, by the use of means or instrumentalities or interstate
19   commerce, of the mails, or of the facilities of a national securities exchange, directly
20   or indirectly effecting transactions in, or inducing or attempting to induce the
21   purchase or sale of, securities without being registered with the SEC, or affiliated
22   with a broker-dealer registered with the SEC.
23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
24   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
25   binds the following who receive actual notice of this Judgment by personal service or
26   otherwise: (a) Defendant’s officers, agents, servants, employees, and attorneys; and
27   (b) other persons in active concert or participation with Defendant or with anyone
28   described in (a).

                                                      2
1                                              III.
2          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Defendant
3    is liable for disgorgement of $198,478, representing profits gained as a result of the
4    conduct alleged in the Complaint, together with prejudgment interest thereon in the
5    amount of $27,361.75, and a civil penalty in the amount of $160,000 pursuant to
6    Section 20(d) of the Securities Act and Section 21(d)(3) of the Exchange Act [15
7    U.S.C. §§ 77t(d), 78u(d)(3)]. Defendant shall satisfy this obligation by paying
8    $385,839.75 to the Securities and Exchange Commission within 14 days after entry
9    of this Final Judgment.
10          Defendant may transmit payment electronically to the Commission, which will
11   provide detailed ACH transfer/Fedwire instructions upon request. Payment may also
12   be made directly from a bank account via Pay.gov through the SEC website at
13   http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by certified
14   check, bank cashier’s check, or United States postal money order payable to the
15   Securities and Exchange Commission, which shall be delivered or mailed to
16         Enterprise Services Center
           Accounts Receivable Branch
17
           6500 South MacArthur Boulevard
18         Oklahoma City, OK 73169
19   and shall be accompanied by a letter identifying the case title, civil action number,
20   and name of this Court; Mitchell B. Dow as a defendant in this action; and specifying
21   that payment is made pursuant to this Final Judgment.
22         Defendant shall simultaneously transmit photocopies of evidence of payment
23   and case identifying information to the Commission’s counsel in this action. By
24   making this payment, Defendant relinquishes all legal and equitable right, title, and
25   interest in such funds and no part of the funds shall be returned to Defendant. The
26   Commission shall send the funds paid pursuant to this Final Judgment to the United
27   States Treasury.
28

                                                  3
1          The Commission may enforce the Court’s judgment for disgorgement and
2    prejudgment interest by moving for civil contempt (and/or through other collection
3    procedures authorized by law) at any time after 14 days following entry of this Final
4    Judgment. Defendant shall pay post judgment interest on any delinquent amounts
5    pursuant to 28 U.S.C. § 1961.
6                                               IV.
7          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely for
8    purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy Code,
9    11 U.S.C. §523, the allegations in the complaint are true and admitted by Defendant,
10   and further, any debt for disgorgement, prejudgment interest, civil penalty or other
11   amounts due by Defendant under this Final Judgment or any other judgment, order,
12   consent order, decree or settlement agreement entered in connection with this
13   proceeding, is a debt for the violation by Mitchell B. Dow of the federal securities
14   laws or any regulation or order issued under such laws, as set forth in Section
15   523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
16                                               V.
17         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this Court
18   shall retain jurisdiction of this matter for the purposes of enforcing the terms of this
19   Final Judgment.
20                                              VI.
21         There being no just reason for delay, pursuant to Rule 54(b) of the Federal
22   Rules of Civil Procedure, the Clerk is ordered to enter this Final Judgment forthwith
23   and without further notice.
24
     Dated: May 7, 2019
25
26                                           __
                                              ____________________________________
                                                                 _
                                             ____________________________________
                                             HON. ANDREW J. J. GUILFORD
                                                               GUILFORD
27                                           UNITED STATES DISTRICT JUDGE
28

                                                      4
